MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	18	
Docket:	      Han-16-264	
Submitted	
  On	Briefs:	 November	29,	2016	
Decided:	     January	26,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  IN	RE	CAMERON	B.	
	
	
SAUFLEY,	C.J.	

       [¶1]		The	mother	and	the	father	of	Cameron	B.	appeal	from	a	judgment	of	

the	District	Court	(Ellsworth,	Roberts,	J.)	terminating	their	parental	rights	to	the	

child	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)	 (2016).	 	 They	

contend	 that	 the	 court	 should	 have	 ordered	 a	 permanency	 guardianship	

instead	of	terminating	their	parental	rights.		We	affirm	the	judgment.	

                                    I.		BACKGROUND	

       [¶2]	 	 In	 January	 2014,	 when	 Cameron	 was	 ten	 months	 old,	 the	

Department	of	Health	and	Human	Services	filed	a	petition	for	a	child	protection	

order	 because	 of	 the	 parents’	 neglect	 and	 the	 threat	 of	 neglect	 due	 to	 their	

substance	abuse.		On	February	3,	2014,	the	Department	sought	and	obtained	a	

preliminary	 protection	 order	 placing	 the	 child	 in	 the	 Department’s	 custody	

after	the	Department	alleged	that	the	child	was	found	alone	in	a	car	with	the	
2	

parents	in	contravention	of	a	safety	plan.		The	child	was	placed	in	foster	care	

with	the	father’s	uncle	and	the	uncle’s	wife	on	the	same	day.			

      [¶3]		By	agreement,	the	court	(Mallonee,	J.)	made	a	finding	of	jeopardy	as	

to	both	parents	based	on	their	substance	abuse.		A	reunification	plan	required	

them	 to	 maintain	 sobriety,	 refrain	 from	 using	 non-prescribed	 mood-altering	

substances,	and	submit	to	random	drug	testing.			

      [¶4]		After	the	court	repeatedly,	and	unsuccessfully,	ordered	the	parents	

to	comply	with	drug	testing	requirements,	the	Department	filed	a	petition	to	

terminate	their	parental	rights	on	May	19,	2015.		The	court	denied	the	petition	

on	August	25,	2015,	giving	the	parents	additional	time	to	recover	from	their	

addictions.		The	court	admonished	the	parents	for	failing	to	comply	with	drug	

testing	 and	 warned	 them	 that	 their	 continued	 failure	 to	 engage	 in	 recovery	

could	result	in	future	termination	of	their	parental	rights.			

      [¶5]		On	January	28,	2016,	almost	two	years	after	Cameron	was	placed	

with	his	relatives,	the	Department	filed	a	second	petition	for	termination	of	the	

parents’	 parental	 rights.	 	 The	 Department	 alleged	 that,	 in	 addition	 to	 both	

parents’	substance	abuse,	neither	was	engaged	in	treatment,	they	had	no	stable	

housing,	and	they	had	made	“little	or	no	progress”	in	the	five	months	that	had	

elapsed	after	the	first	termination	petition	was	denied.			
                                                                                         3	

      [¶6]		The	second	termination	hearing	was	held	on	April	26	and	29,	2016.		

The	 Department	 caseworker	 testified	 that	 the	 Department	 recommended	

termination	because	of	the	child’s	young	age	and	the	risk	that	the	parents	would	

repeatedly	bring	the	matter	back	into	court.		The	guardian	ad	litem	(GAL)	also	

recommended	 termination.	 	 Although	 she	 believed	 that	 permanency	

guardianship	 could	 also	 provide	 permanency	 for	 Cameron,	 she	 expressed	

concern	about	“tension”	between	the	parents	and	the	foster	parents.			

      [¶7]	 	 In	 a	 judgment	 entered	 on	 May	 17,	 2016,	 the	 court	 (Roberts,	 J.)	

terminated	both	parents’	parental	rights	to	Cameron	after	making	the	following	

findings	by	clear	and	convincing	evidence.		See	In	re	Hannah	S.,	2016	ME	32,	¶	3,	

133	A.3d	590.		The	parents	“continually	failed”	to	comply	with	the	drug	testing	

requirement	and	never	tested	clean	for	a	period	of	thirty	days.		The	Department	

requested	drug	tests	from	both	parents	on	every	weekday	between	January	22,	

2016,	 and	 March	 3,	 2016,	 but	 neither	 parent	 complied.	 	 Permanency	 was	

important	for	the	child.		The	child	had	lived	with	his	foster	parents	for	twenty-

seven	 of	 the	 thirty-eight	 months	 of	 his	 life.	 	 The	 foster	 parents	 provided	 “a	

loving	and	stable	home”	for	him	and	they	planned	to	adopt	him.		The	parents	

did	not	demonstrate	a	commitment	to	maintaining	a	sober	lifestyle	despite	the	

passage	of	twenty-nine	months.		The	court	further	found	that	neither	parent	
4	

was	 willing	 and	 able	 to	 protect	 the	 child	 from	 jeopardy,	 and	 those	

circumstances	were	unlikely	to	change	within	a	time	reasonably	calculated	to	

meet	his	needs,	nor	was	either	parent	willing	and	able	to	take	responsibility	for	

the	child	within	a	time	reasonably	calculated	to	meet	his	needs.		See	22	M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii).		To	achieve	permanency	for	the	child,	termination	

was	in	his	best	interest.		See	id.	§	4055(1)(B)(2)(a).	

       [¶8]	 	 Both	 parents	 appeal	 from	 the	 judgment.	 	 See	 22	 M.R.S.	 §	 4006	

(2016);	M.R.	App.	P.	2(b)(3).	

                                     II.		DISCUSSION	

	      [¶9]		The	parents	do	not	challenge	the	court’s	factual	findings	regarding	

their	lack	of	capacity	for	parenting.		Instead,	they	argue	that	the	court	erred	in	

terminating	their	parental	rights	because	the	child	was	placed	with	relatives	

who	 live	 in	 the	 same	 town	 and	 who	 support	 visitation.	 	 They	 contend	 that	

termination	was	not	in	the	child’s	best	interest	and	that	the	court	should	have	

ordered	a	permanency	guardianship	instead.			

       [¶10]		Before	a	court	may	terminate	a	parent’s	parental	rights,	the	court	

must	find	at	least	one	ground	of	parental	unfitness—which	is	uncontested	here	

—and	 find,	 “by	 clear	 and	 convincing	 evidence	 .	 .	 .	 that	 termination	 is	 in	 the	

child’s	 best	 interest.”	 	 In	 re	 C.P.,	 2016	 ME	 18,	 ¶	 30,	 132	 A.3d	 174;	 see	 also	
                                                                                     5	

22	M.R.S.	§	4055(1)(B).		We	review	the	trial	court’s	factual	findings	for	clear	

error	and	will	reverse	a	finding	only	“if	there	is	no	competent	evidence	in	the	

record	to	support	it,	if	the	fact-finder	clearly	misapprehends	the	meaning	of	the	

evidence,	or	if	the	finding	is	so	contrary	to	the	credible	evidence	that	it	does	not	

represent	the	truth	and	right	of	the	case.”		Guardianship	of	Hailey	M.,	2016	ME	

80,	 ¶	 15,	 140	 A.3d	 478	 (quotation	 marks	 omitted)	 (citations	 omitted).	 	 The	

weight	 and	 credibility	 of	 the	 testimony	 and	 other	 evidence,	 including	 GAL	

reports,	are	for	the	fact-finder’s	determination.		See	In	re	I.S.,	2015	ME	100,	¶	11,	

121	A.3d	105.	

      [¶11]	 	 “With	 regard	 to	 the	 best	 interest	 determination,	 we	 review	 the	

court’s	.	.	.	ultimate	conclusion	for	an	abuse	of	discretion,	viewing	the	facts,	and	

the	weight	to	be	given	them,	through	the	trial	court’s	lens.”		In	re	M.B.,	2013	ME	

46,	 ¶	 37,	 65	 A.3d	 1260	 (quotation	 marks	 omitted).	 	 “The	 District	 Court’s	

judgment	 on	 the	 issue	 of	 best	 interest	 is	 entitled	 to	 substantial	 deference	

because	that	court	is	able	to	directly	evaluate	the	testimony	of	the	witnesses.”		

In	re	Michaela	C.,	2002	ME	159,	¶	27,	809	A.2d	1245.	

      [¶12]		As	part	of	a	permanency	plan,	a	court	may	create	a	permanency	

guardianship	to	establish	safe,	long-term	care	for	a	child	who	is	the	subject	of	a	

child	 protection	 proceeding.	 	 See	 22	 M.R.S.	 §	 4038-C	 (2016).	 	 When	 it	 is	
6	

appropriate,	a	permanency	guardianship	allows	parents	whose	children	cannot	

be	 returned	 to	 them	 to	 have	 a	 meaningful	 opportunity	 to	 maintain	 a	 legal	

relationship	with	their	children	and	to	have	the	court	determine	their	rights	to	

have	contact	with	their	children.		See	id.		The	question	before	the	trial	court	was	

whether	such	an	arrangement	would	serve	Cameron’s	best	interest	in	the	long	

term.	

         [¶13]	 	 By	 the	 time	 of	 the	 final	 hearing	 in	 this	 matter,	 three-year-old	

Cameron	 had	 been	 in	 foster	 care	 for	 more	 than	 two-thirds	 of	 his	 life.	 	 His	

parents	had	demonstrated	their	inability	and	unwillingness	to	be	meaningfully	

involved	 in	 his	 life.	 	 To	 achieve	 permanency,	 he	 needed	 the	 certainty	 and	

stability	of	adoption.		The	potential	challenges	to	Cameron’s	stable	home	and	

consistent	parenting	along	with	the	possible	costs	and	stress	on	his	caretakers	

were	appropriate	for	the	court	to	consider.		The	foster	parents	similarly	needed	

clarity	in	their	role.		Any	tensions	between	them	and	the	parents	could	have	

created	 further	 instability,	 and,	 again,	 were	 appropriate	 for	 the	 court	 to	

consider	in	this	context.		Although	there	is	no	legal	requirement	for	the	foster	

parents	to	allow	visitation	in	the	future,	solidifying	their	roles	as	legal	parents	

may	 enable	 them	 to	 support	 the	 parents’	 continuing	 to	 have	 sober	 visitation	
                                                                                                      7	

with	the	child.1		The	court	did	not	err	or	abuse	its	discretion	in	determining	that	

termination	was	in	the	best	interest	of	the	child.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	     	
	
Jeffrey	C.	Toothaker,	Esq.,	Ellsworth,	for	appellant	mother	
	
Charles	Helfrich,	Esq.,	Ellsworth,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Ellsworth	District	Court	docket	number	PC-2014-03	
FOR	CLERK	REFERENCE	ONLY	




   1		The	foster	mother	testified	that	even	if	the	parents’	rights	were	terminated,	and	she	adopted	the	

child,	she	intended	to	allow	them	to	see	him.